                  Case 2:21-cv-01513-JAM-AC Document 10 Filed 09/07/21 Page 1 of 2



                                            United States District Court
                                            Eastern District of California




Gas Transmission Northwest LLC et al.
                                                              Case Number: 2:21-cv-01513-JAM-AC
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
Cochrane Extraction Partnership et al.                        AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Miles O. Indest                                   hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Gas Transmission Northwest LLC and Tuscarora Gas Transmission Company

On          05/22/2017         (date), I was admitted to practice and presently in good standing in the
            Southern District of Texas             (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




                089/03/2021                                                      Miles O. Indest
Date:                                              Signature of Applicant: /s/



        U.S. District Court – Pro Hac Vice Application                                                 Page 1
        Revised July 6, 2021
                 Case 2:21-cv-01513-JAM-AC Document 10 Filed 09/07/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:                 Miles O. Indest

Law Firm Name:                    McGuireWoods LLP

Address:                          600 Travis, Suite 7500



City:                             Houston                        State:   Texas       Zip: 77002
Phone Number w/Area Code: (713) 353-6681
City and State of Residence: Houston, Texas
                                  mindest@mcguirewoods.com
Primary E-mail Address:
Secondary E-mail Address:         mlobel@mcguirewoods.com


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Jamie D. Wells

Law Firm Name:                    McGuireWoods LLP

Address:                          Two Embarcardero Center
                                  Suite 1300

City:                             San Francisco                  State: California Zip:       94111

Phone Number w/Area Code: (415) 844-9944                                Bar #      29087




                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




                           9/3/2021                              /s/ John A. Mendez
               Dated:
                                                            THE HONORABLE JOHN A. MENDEZ
                                                            UNITED STATES DISTRICT COURT JUDGE

        U.S. District Court – Pro Hac Vice Application                                             Page 2
        Revised July 6, 2021
